The
delegation of Saint Kitts and Nevis congratulates you,
Sir, on your election to the presidency the General
Assembly at its fifty-fifth session. We pledge our full
support and our assistance in the work ahead. Permit
me also to pay tribute to the work of your predecessor,
who took us through a challenging fifty-fourth session.
As the new Foreign Minister of Saint Kitts and
Nevis, I am deeply honoured to be addressing the
Assembly at this historic moment of increasing
expectations at the national level. At the same time, we
salute the dawn of this millennium with consternation
in the face of the unprecedented challenges that
confront us.
The United Nations has matured in the past five
decades, but we recognize that this is an institution
where maturity cannot be measured in days or decades.
The maturity of which I speak should be measured by
the quality of our commitment and the depth of our
vision.
The phenomenon of globalization has been
characterized by growth in the level of trade, increased
flows of capital, and advanced technology. Although
we do not question this reality, we are cognizant of the
inherent challenges and inequalities of globalization
resulting from our varied levels of development. Small
island developing States such as Saint Kitts and Nevis
have yet to access a significant share of the vaunted
benefits that globalization has brought in its wake. We
continue to bear a disproportionate share of its costs
while experiencing continuous marginalization due to
our small size and to the volatility of financial flows.
We urge the United Nations to influence
developed countries to improve market conditions for
exports from small developing States, which are
2

especially vulnerable. We are inclined to ask the
pertinent question: Why is globalization, with all its
inherent benefits, not improving the lot of the poor
among us?
It is evident that globalization is creating new
scenarios on our landscape; as these new situations
emerge, we must develop new strategies to remain
relevant. What is critical, therefore, is the need for
increased cooperation among Member States in our
efforts to secure our various interests.
Saint Kitts and Nevis would like to stress the
imperative of giving the United Nations the political
impetus necessary to address the inequalities
characterizing inter-State relations. This Organization,
with its tradition of democracy, should resolve the
anomalies created by globalization. We welcome the
recommendations of the Secretary-General intended to
ensure that this multifaceted phenomenon will work to
the advantage of small island developing States. We
intend to persevere in our efforts to adopt the requisite
macroeconomic policies. However, effective
governance and cooperation at the global level must
complement our democratic will and our political will
at the national level.
We should commit ourselves to strengthening the
United Nations as the multilateral institution which
provides a forum of inclusion. We shall also persist in
our efforts to ensure the development of mechanisms
and modalities to make possible equitable results. In
particular, we urge the use of a vulnerability index to
be factored into any assessment of small island States
by the United Nations and by international
development and financial institutions.
As for globalization and governance, Saint Kitts
and Nevis is concerned by the recent action taken by
the financial action task force of the Organization for
Economic Cooperation and Development (OECD)
countries, which has sought to put pressure on the
already weakened economies of several Caribbean
States, including Saint Kitts and Nevis. In recent times,
many of us, in our efforts to diversify our economies,
have undertaken to build a strong financial service
sector. But sadly, as I speak, my people find
themselves, along with the collective populations of
four other Caribbean neighbours, assaulted through
negative advisories.
We urge the United Nations, through the
Secretary-General, to impress upon OECD countries
that unilateral attempts to effect multilateral solutions
in their own self-interest weaken the democratic fibre
of international relations. We urge, therefore, that any
discussion on the development strategies of countries
large or small must be raised to the level of inclusive
discussions or multilateral forums.
We would like to emphasize that there is no harm
in a competitive, well regulated, supervised financial
service sector. However, a unilateral challenge to the
sovereign rights of States to implement legal tax
regimes is an unwarranted attack on the integrity of
those States. We believe that the development of the
financial services sector holds valuable opportunities
for small developing countries. We understand also the
need for due diligence and for appropriate checks and
balances to frustrate and deter money laundering.
The coupling of the financial services sector and
money laundering without distinguishing between the
two does grave injustice to a legitimate economic
enterprise. Saint Kitts and Nevis is committed to
ensuring that no individual or entity abuses our
financial services sector for illicit purposes. To that
end, we have enacted legislation and have established a
financial intelligence unit. We will be vigilant and will
continue to take the necessary steps to keep this sector
free from abuse. Members can thus see that we are
aware of the difference, and that we are committed to
ensuring that our jurisdiction complies with
international standards.
The convening earlier this year of the special
session on the World Summit for Social Development
allowed us to focus attention on the human face of
poverty, which is overlooked by globalization. While
we, as developing countries, continue to adopt a
proactive approach to our social development agenda,
the United Nations, through its specialized agencies,
should continue to support national poverty reduction
programmes so as to promote favourable economic and
financial opportunities for all young people.
Saint Kitts and Nevis, therefore, regards as
critical the meeting on financing for development,
scheduled for the year 2001. We hope that it will
provide the appropriate opportunity to adopt measures
to strengthen the international financial system; this
could ensure long-term access to resources and
technical assistance.
St. Kitts and Nevis welcomes the Secretary-
General's initiative for the establishment of a disaster
3

response programme that would complement the
resilience of our people to contribute to effective and
timely reconstruction efforts. However, the impact
from man-made disasters is even more devastating. The
frequent passage through our waters of shipments of
toxic and hazardous waste poses a serious threat to our
fragile ecosystems. We urge the United Nations to
assume a greater role in mobilizing support within the
international community to implement this policy. We
have to take action to avert the threat of pollution from
ship-generated waste, as well as accidental release of
hazardous and noxious substances.
We regard the progress achieved in promoting
women in development as vital to the global agenda of
human rights. Hence, St. Kitts and Nevis welcomed the
convening this year of the special session on the status
of women, which allowed Member States to review and
assess the progress made since the Beijing Declaration
and Plan of Action.
My Government is currently implementing a new
gender management system and has introduced
measures to ensure that the national budget and
development programmes are more gender sensitive.
We are committed to strengthening and promoting the
mainstreaming of a gender perspective at all levels.
There has been much debate about the critical
role of information technology in bridging the global
digital divide. We welcome the Secretary-General's
proposal for a United Nations Information Technology
Service, which could go a long way towards our efforts
to sustain our future through capacity-building.
In the Group of 77 Summit convened earlier this
year, the developing countries committed to
strengthening South-South cooperation through the
transfer of knowledge and technology. St. Kitts and
Nevis intends to forge ahead on the information super-
highway. My Government has embarked on a
programme to make each child in St. Kitts and Nevis
computer literate by the year 2005. We encourage
developed countries to use the availability of
appropriate technologies, not only to generate wealth
for themselves but also to advance the economic and
social well being of the citizens of the world. In the
words of Dr. Martin Luther King,
“Through our scientific genius we have made the
world a neighbourhood; now, through our moral
and spiritual development, we must make it a
brotherhood”.
The plethora of issues on the United Nations
agenda is complex and involved. Indeed, these
challenges sometimes even exceed the capacity of
individual States. Therefore, we need to harness the
collaborative energies of States and non-State actors to
cope with the fundamental changes in the world. This
Organization should be guided by the foresight of
President Truman who, in reference to the Charter,
stated,
“The Charter will be expanded and improved as
time goes on. Changing world conditions will
require readjustments”.
Change is the only constant. St. Kitts and Nevis
encourages Member States to recognize the importance
of change as we embrace the true concept of
democracy within the Security Council. The
undemocratic structure and lack of fairness within the
Security Council threaten to undermine Member
States' commitment and trust in the Organization.
Even as we forge ahead into a new millennium,
we still are witnessing some of the most gruesome
forms of man's inhumanity. War and other inter-State
conflict still litter the landscape of many societies
throughout the world. We must continue to support
peacekeeping operations to ensure that the rhetoric of
violence is silenced. The concepts of peace-making and
peacekeeping must also be complemented by the
imperatives of development. Once we have established
peace, we must also lay the foundation to support
lasting peace.
We welcome and congratulate the State of
Tuvalu, admitted at the opening of this fifty-fifth
regular session. As a vulnerable small island Caribbean
developing State, St. Kitts and Nevis is pleased to
welcome another vulnerable small State from the
Pacific, convinced that it is seized of its obligations to
uphold the principles of the Charter.
In addition, St. Kitts and Nevis reiterates its call
for discussion of the Chinese people on Taiwan. Again,
we  emphasize that our policy seeks to promote respect
for the sovereignty of States. However, as we reflect on
the mission of this institution, we deem it appropriate
to consider the invaluable contribution of the 23
million Chinese people on Taiwan who can add great
substance to international discourse.
This Millennium Assembly affords us the
opportunity to reflect on the Secretary-General's
4

report, which focuses on the world's people and the
United Nations role in ensuring their well-being.
We welcome the importance attributed to peace
and security on the agenda of the United Nations and
welcome the proclamation of the year 2000 as the
International Year for the Culture of Peace. We further
applaud the decision to declare the decade beginning in
2001 as the International Decade for a Culture of Peace
and Non-violence for the Children of the World. Our
children are our future; the new millennium belongs to
them. It behooves us to dissipate the ominous clouds
on the horizon of their dreams so they can awaken to a
world free of fear.
The experts contend that there is an obvious
correlation between the persistence of poverty and poor
health.
The statistical reports on HIV/AIDS paint a
sinister picture. Saint Kitts and Nevis is disturbed by
the rapid increase in the number of persons infected
with the HIV/AIDS virus and its economic and social
consequences for growth in developing countries. This
disease does not recognize national boundaries and
threatens to undermine future economic and social
development in many of our nations. We look forward
to a United Nations special session on HIV/AIDS to
intensify and better coordinate our approaches at the
international level.
Despite all its shortcomings, the United Nations
has a critical role to play in the international system.
Without the United Nations, many small States like
Saint Kitts and Nevis would lose a champion of
collective interests. That is unacceptable. One of the
most valuable gifts to humanity in the last millennium
has been the United Nations. We must therefore
commit ourselves to preserving it.